—Order, Supreme Court, New York County (Lorraine S. Miller, J.), entered April 1, 1994, which denied petitioner’s motion to permanently stay arbitration and to dispense with service upon its purported insured, Jose Acosta, unanimously modified, on the law and the facts, to the extent that such denial is without prejudice to renewal upon proof of service upon the purportedly insured party or an application for substituted service as to such individual, and otherwise affirmed, without costs.
By order dated March 16, 1993, petitioner was directed to effect service upon its purported insured. The IAS Court correctly determined that, upon its renewed application, petitioner’s proof of attempted service did not demonstrate substantial compliance with the prior order, and the renewed application was properly denied on that basis.
We make no determination with respect to the merits of the application, and modify only to indicate that the denial is without prejudice to further renewal upon proof of proper service or to an application for substituted service. Concur— Rosenberger, J. P., Rubin, Ross and Nardelli, JJ.